DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims foreign priority to Japan Document No. 2017-65138 filed March 29, 2017.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on September 29, 2021 wherein Claim 1 is amended to change the breadth of the claims.  Claims 1-5 are pending in the instant application, which will be examined on the merits herein.
REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant' s arguments, see page 1, line 17 to page 4, line 18 of the PRE-APPEAL BRIEF REQUEST FOR REVIEW, filed February 17, 2022, with respect to Claims 1-5 have been fully considered and are persuasive. The rejection of Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Narita (US Patent No. 9,481,738 B2) in view of Spurlin (US Patent No. 2,207,076) and Justus (US Patent No. 4,549,415) has been withdrawn.

Claims 1-5 are allowed.

The following is an examiner' s statement of reasons for allowance: The prior art of record does not disclose a  method for producing a cellulose ether, comprising: removing a surface layer on at least one of the circumferential side and the ends of pulp in a form of a roll, or removing a surface layer on at least one side of pulp in a form of a bale, to obtain surface-removed pulp, wherein the removed surface layer was a part of the pulp.  The Narita (US Patent No. 9,481,738 B2) in view of the Justus (US Patent No. 4,549,415) is representative of closest prior art of record.  The Narita patent discloses a known method for preparing alkali cellulose, which includes a method comprising the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623